715 P.2d 1341 (1985)
Velma A. MELINDER, Appellee,
v.
SOUTHLANDS DEVELOPMENT, INC., Appellant.
No. 63619.
Supreme Court of Oklahoma.
November 25, 1985.

DECISION BY ORDER
The Court has thoroughly reviewed the record in this action together with the briefs and concludes that this appeal is patently frivolous, wholly without merit and filed only for purpose of delay.
The Court takes judicial knowledge of the previous appeal filed in this continuing litigation, Heathmore Co. Inc. v. Velma Melinder, No. 62,153, affirmed by summary opinion on June 4, 1985. The Court is cognizant of the frivolous nature of that appeal.
The Court agrees with appellee's suggestion that this appeal is brought in bad faith and only for the oppressive purpose of delay. The Court is convinced that reasonable minds could not differ about that conclusion.
The Court therefore taxes as costs attorney fees in favor of appellee and against appellant, for defending this frivolous and vexatious appeal. However, we remand the sole issue of attorney's fees to the trial court for the taking of evidence and fixing the amount of appeal-related fees. City Nat. Bank & Trust Co. v. Owens, Okl., 565 P.2d 4 (1977). See also, 20 O.S.Supp. 1982, § 15.1.
No reversible error of law appears and the judgment is affirmed under rule 1.202(a), 12 O.S.Supp. 1984, Ch. 15, App. 2.
AFFIRMED, BUT REMANDED FOR LIMITED PURPOSE.
SIMMS, C.J., DOOLIN, V.C.J., and HODGES, LAVENDER, HARGRAVE, OPALA and SUMMERS, JJ., concur.
WILSON and KAUGER, JJ., concur in result.